                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                              Case No. 12-cr-20287
                                                       Hon. Mark A. Goldsmith
vs.


D-2 JATIMOTHY WALKER,

            Defendant.
____________________________/

    ORDER GRANTING GOVERNMENT MOTION FOR EXTENSION OF TIME (Dkt.
                              963)

       This Court previously ordered the Government to respond to Defendant Jatimothy

Walker’s motion under 28 U.S.C. § 2255 no later than March 11, 2019. 1/8/2019 Order (Dkt.

959). The Government now requests a thirty-day extension (Dkt. 963). The Government’s motion

is granted. The Government shall file its response no later than April 10, 2019.

       Walker filed a request that this Court stay his case because he is in transit to another facility

(Dkt. 964). Given that the Government will not be filing its response until April, the Court sees

no reason to delay the proceedings in this case.

       SO ORDERED.

Dated: March 5, 2019                                   s/Mark A. Goldsmith
       Detroit, Michigan                               MARK A. GOLDSMITH
                                                       United States District Judge




                                                   1
 
                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on March 5, 2019.

                                                     s/Holly Monda for Karri Sandusky
                                                     Case Manager




                                                2
 
